COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Mark Trimble v. Federal National Mortgage Association

Appellate case number:   01-18-00911-CV

Trial court case number: CV-0081892

Trial court:             County Court at Law No. 3 of Galveston County

       Appellant Mark Trimble’s motion for en banc reconsideration is denied.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

En banc court consists of: Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss.


Date: October 31, 2019